MEMORANDUM **
Giorgiy A. Kinosyan, a native and citizen of Russia, petitions for review of the Board of Immigration Appeals’ (“BIA”) order denying his application for asylum and withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We deny the petition.
Substantial evidence supports the IJ’s and BIA’s decisions because Kinosyan failed to demonstrate that he suffered past persecution or has a well-founded fear of future persecution on account of an enumerated ground. See Gormley v. Ashcroft, 364 F.3d 1172, 1177 (9th Cir.2004). Accordingly, Kinosyan is not eligible for asylum.
Because Kinosyan failed to demonstrate eligibility for asylum, it follows that he did not satisfy the more stringent standard for withholding of removal. See id. at 1180.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.